Citation Nr: 1516924	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether an overpayment of non-service-connected pension benefits in the calculated amount of $57,035, was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the RO in in Roanoke, Virginia that retroactively terminated the Veteran's non-service-connected pension benefits effective September 1, 2006 due to excess income, which resulted in an overpayment.  The Board finds that in his June 2010 notice of disagreement, the Veteran appealed the validity of the debt, and also stated that he could not repay the debt.  The Board construes this latter statement as a request for a waiver of recovery of the overpayment.  In its December 2010 statement of the case and subsequent supplemental statements of the case, the RO only addressed the issue of the validity of creation of the debt.  The RO indicated that the Veteran had a total overpayment debt of $57,035, which included a prior overpayment debt of $20,197 and an additional debt in the calculated amount of $36,838.

This case was brought before the Board in February 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is necessary prior to appellate review.  All of the relevant documents are not in the claims file or electronic Virtual VA folder, and thus this case must be remanded in order to obtain them.

As noted, in the statement of the case and supplemental statements of the case, the RO indicated that on January 1, 2010, the Veteran had a prior debt with VA in the amount of $20,197, plus the additional recent debt in the calculated amount of $36,838, for a total sum of $57,035. In the February 2014 remand, the Board noted that the Veteran had requested a waiver to the debt in the calculated amount of $36,838, and that this request had not been referred to the VA Committee on Waivers and Compromises (Committee) for adjudication.  Upon review of the paper and virtual claims files, it is clear that the Veteran's request for a waiver in the debt in the calculated amount of $36,838, remains unadjudicated.  The issues of the validity of the overpayment and waiver of recovery are inextricable intertwined, and the Board errs in considering one issue while the other is unresolved.  See Narron v. West.  As such, the appeal must be remanded to the AOJ in accordance with the holding in Narron to allow the AOJ to fully develop and adjudicate the Veteran's request for a waiver of debt.  See also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's request for a waiver of debt in the calculated amount of $36,838 to the VA Committee on Waivers and Compromises for adjudication.  Following adjudication, the Veteran should be notified of the decision and provided notice of his appellate rights.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




